UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

 

FEDERAL NATIONAL MORTGAGE
ASSOCIATION,

PLAINTIFF

¥.

Nee Ne ee ee ee ee”

LOIS H. PARKHURST, et al. AFFIDAVIT

DEFENDANTS (Title to Real Estate is Involved)

PENOBSCOT COUNTY FEDERAL
CREDIT UNION,

PARTY-IN-INTEREST

Nome” Ne Ne Neer” emer” Smee Stee” ee”

 

I, , being duly sworn, deposes and says as follows:

1. My Name is Steven P. Baillargeon. I am the Chief Executive Officer at
Penobscot County Federal Credit Union. I am more than 18 years of age, and [ am competent to
testify as to the matters stated herein and have personal knowledge of the facts set forth in this
Affidavit.

2. Penobscot County Federal Credit Union is a Party-in-Interest to this action by
virtue of a Mortgage dated April 13, 2007, and recorded in the Penobscot County Registry of
Deeds in Book 10913, Page 250.

3. The amount currently due Penobscot County Federal Credit Union is as follows:
Principal ......eeeseseseseeeceeeeeeseeeseseseeeeeseeeneeneneass $7,076.42
Discharge Fees ............scccccesecsseecetseceseeseseseseees 22.00
Total due to October 22, 2019 0... eseceseeseees $7,098.42

4, This affidavit is not being filed to contest the Plaintiff's right to foreclose as
alleged in Plaintiff's Complaint, but is being filed to confirm the existence of Penobscot County
Federal Credit Union’s Mortgage, described in Plaintiff's Complaint, to establish the amount due
Penobscot County Federal Credit Union, and to request that its priority status be determined.

{EP - 03263490 - vl }
 

r
Dated: Octoberdel, 2019 oA NO

Steven P. Baillargeon
Chief Executive Officer

State of Maine
Penobscot, ss. October AA, 2019

Personally appeared before me Steven P. Baillargeon, in his capacity as Chief Executive

‘Officer at Penobscot Credit Union and made oath that the foregoing statements are true and
accurate and are made upon personal knowledge.

Before mé, WMehiaze/ IY Lexter

 

 

 

 

 

Notary Public yout} Pray,
* ¥, .
yO Aa o
Pay phy?
: , 2 o x Vo
pop Mata 2 rn Ce)
& MELISSA M COTE Hg 8 Me
Notary Public-Maine ry ny " : 4 an
My Commission Expires a 4 Pay wo 7,
' December 01, 2024 OD ey
‘ 2 ey ae? .
fy

{EP - 03263490 - v1 }
